Per Curiam : This was an action of assumpsit, brought by appellants against appellees, upon the common counts. There was a trial by jury, and a verdict for defendants, upon which the court gave judgment. There was but one instruction given on behalf of defendants, and the giving of which is the only ground of reversal relied upon by appellants’ counsel. Upon inspection of the record, it does not appear that any exception was taken in the court below to this instruction. That being the case, as has frequently been decided by this court, no question can be made upon it here, and the judgment below must be affirmed. Judgment affirmed.